CONEXANT SYSTEMS, INC.
2011 MANAGEMENT INCENTIVE PLAN

Section 1. Overview. The Management Incentive Plan (the “Plan”) may pay cash
bonuses (each, a “Bonus Award”) to select employees. Bonus Awards are earned and
paid semi-annually. The amount of a Bonus Award is based upon an employee’s
Eligible Earnings (as defined in Section 5(a) below), Bonus Target, performance
during the Performance Period, and the Incentive Pool made available for
payments under the Plan for the applicable Performance Period.

Section 2. Purpose. The Plan is designed to focus the efforts of certain
employees of Conexant Systems, Inc. and its subsidiaries (the “Company”) on the
continued improvement in the performance of the Company, and to aid in
attracting, motivating and retaining superior employees by providing an
incentive and reward for those employees contributing to the performance of the
Company.

Section 3. Performance Year. The Plan is effective for the fiscal 2011 year
beginning October 2, 2010 and ending September 30, 2011 (the “Performance Year”)
and equally divided into 2 (two) Performance Halves.

Section 4. Eligibility. Those employees who are determined to be eligible to
receive a Bonus Award are called “Participants.”

(a) Eligible Participants. Except as specifically provided otherwise in this
Plan, a person must be employed by the Company, on active status on the Company
payroll or on a formal leave of absence on the last day of the Performance
Period (except as provided in cases of death or disability as defined in
Sections 6 or 7 below) to be eligible for participation in the Plan. A
Participant may work either full-time or part-time as an employee, as long as
other eligibility criteria are met (interns and summer hires are excluded).
Employees who are covered for the full period of the fiscal year by the Sales
Incentive Plan, employees eligible for the Employee Incentive Plan and employees
that are subject to a separate bonus plan (such as for a specific geographic
location, line of business, or other individually-based plans) shall not be
eligible to participate in the Plan.

(b) Determination of Participants. Prior to the beginning of the Performance
Year, or as soon as practicable thereafter, the Compensation Committee shall
determine which Named Executive Officers subject to SEC reporting (“Named
Executive Officers”) are Participants, and the Chairman and Chief Executive
Officer shall determine which employees are eligible to be Participants in the
Plan. Additional Participants may be included during the Performance Year and,
as provided herein, an employee’s participation in the Plan may terminate.

Section 5. Bonus Award. There is no minimum Bonus Award or guaranteed payment. A
Participant’s Bonus Award is calculated with reference to such Participant’s
Bonus Target (as defined below), that Participant’s performance for the
Performance Period, and the Incentive Pool (as defined below) for the
Performance Period.

(a) Bonus Targets.

(1) Each Participant has a target (the “Bonus Target”) stated as a percentage of
a Participant’s Eligible Earnings.

(2) Eligible Earnings refers to the Participant’s annual rate of salary at the
end of the Performance Period and shall be calculated as one half of that rate.
For Participants in India, Eligible Earnings refers to the Participant’s annual
rate of the Total Cost-To-Company at the end of the Performance Period, or as
deemed appropriate by the Company, and shall be calculated as one half of that
rate. The term “Eligible Earnings” excludes incentive payments (such as FIRST
program awards, sign-on bonuses, retention bonuses, stock option exercises and
vesting of restricted stock and performance shares), and excludes any payoffs
for unused vacation, unused sick time, earnings from workers’ compensation or
any payments while an Employee is on suspension or disciplinary time-off. What
is included in “Eligible Earnings” may be adjusted by the Company based on local
law and payroll practices.

(3) The Compensation Committee establishes individual Bonus Targets for Named
Executive Officers. Bonus Targets for other employees are established by the
Company’s Chairman and Chief Executive Officer in consultation with Human
Resources.

(b) Determination of the Incentive Pool Amount. At the end of the Performance
Period the Compensation Committee, in its sole discretion, may identify an
amount as the Incentive Pool, and may take into consideration various metrics
when determining whether or not to identify an amount available for payment of
Bonus Awards under the Plan (referred to as the “Incentive Pool”). The
performance metric(s) may be based on, among other things, achievement of
certain financial targets, Company business plans and achievement of certain
goals vs. the Company’s competitors. For fiscal year 2011, the Committee, in its
sole discretion, will determine the size of the Incentive Pool on a semi-annual
basis, if any. The overall pool is capped at 150% of Participants’ target
awards, and the Compensation Committee retains the discretion to go above this
cap if it deems appropriate. In exercising its discretion in determining the
size of the Incentive Pool, if any, the Committee will consider all
circumstances existing at the end of each Performance Period that it deems
relevant, including, but not limited to, the achievement of certain fiscal 2011
core operating income goals, market conditions, forecasts and anticipated
expenses to be incurred or payable during fiscal 2011.

(c) Determination of Bonus Award Amount.

(1) A Bonus Award is calculated with reference to: (i) a Participant’s Eligible
Earnings multiplied by that Participant’s Bonus Target (this is called the
“Target Award”), (ii) that Target Award being subject to a pro rata amount based
on the Participant’s length of service in months to the Company during the
Performance Period, (iii) that Participant’s performance for the Performance
Period, and (iiii) the Incentive Pool made available for Bonus Awards under the
Plan for the Performance Period.

(2) The amount of a Bonus Award to a Participant who is a Company Officer is
determined by the Compensation Committee. The amount of a Bonus Award to a
Participant who is not a Named Executive Officer is determined by the executive
leader of a Participant’s business unit or functional group and the Chairman and
Chief Executive Officer. A Participant’s Bonus Award can be either greater than
or less than (including zero) a Participant’s Target Award. The Committee, in
its sole discretion, may increase or decrease individual awards from their
target levels, based on individual performance and available incentive pool.

(3) A Participant’s Bonus Award is linked to an assessment of a Participant’s
total job performance for the Performance Period. Factors that may be considered
include but are not limited to, what a Participant does to advance Conexant’s
success and how a Participant does it, especially leadership, balance of
short-term actions with long-term goals, and resource allocation while
prioritizing the needs of customers, employees and stockholders.

(4) As referenced above, there is neither a minimum nor maximum amount of a
Bonus Award that may be paid to a Participant for the Performance Period. At
Conexant’s discretion, a Bonus Award amount may be prorated for those
Participants who are eligible to participate in the Plan for less than the full
Performance Period; provided, however, all decisions relating to Bonus Awards
for Named Executive Officers must be made by the Compensation Committee.

(d) Payment of Awards. To be eligible to receive a Bonus Award, a Participant
must be an employee in good standing and, on active status or be on a formal
leave of absence at the time the Bonus Awards are distributed. As soon as
administratively practicable following the determination of a Participant’s
Bonus Award, but not later than 2.5 months after the end of the period in which
such determination is made, such Bonus Award, less any legally required
withholding, shall be paid to a Participant (unless a Participant is on a formal
leave of absence) or, in the event of a Participant’s death, in accordance with
Company policy as stated in Section 6 hereof. If, at the time a Bonus Award is
to be paid, a Participant is on a formal leave of absence, a Participant shall
receive his or her Bonus Award if and when a Participant returns to active
status.

Section 6. Death of a Participant.

(a) Beneficiary. A Participant’s beneficiaries are those specified at the time
of a Participant’s death in a Participant’s will or a Participant’s heirs if a
Participant does not have a valid will. If a Participant dies prior to the date
of any payment in question, the amount otherwise payable shall be paid to a
Participant’s beneficiary.

(b) Death during Performance Period. In case of a Participant’s death during the
Performance Period, the Company may pay a pro rata portion of the Bonus Award to
which a Participant would have been entitled for the Performance Period. Such
pro rata portion shall be equal to (i) the ratio which a Participant’s completed
calendar months of employment during the Performance Period bears to 6
multiplied by (ii) the amount to which the Company determines a Participant
would have been entitled, as determined in Section 5 herein, had a Participant
continued in Active Status through the end of the Performance Period.

(c) Death after Performance Period. In case of the death of a Participant after
the end of the Performance Period, but before the delivery of a Bonus Award to
which he or she may be entitled, such Bonus Award shall be delivered to a
Participant’s beneficiary.

Section 7. Disability of Participant. In the event of a Participant’s Disability
during the Performance Period, a Participant shall become eligible for a portion
of an Award, based on a pro rata portion of the Performance Period represented
by the time prior to the absence from work caused by the Disability. Disability
is the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

Section 8. Termination of Employment. Upon an employee’s termination during the
Performance Period for any reason other than those specified in Sections 6 or 7
hereof, such former employee shall no longer be a Participant and shall not have
any right to a Bonus Award under the Plan.

Section 9. Miscellaneous

(a) Administration of the Plan. Except as otherwise required for the Named
Executive Officers under the Charter of the Compensation Committee, the
Company’s Chairman and Chief Executive Officer has the sole discretion to:
(i) adopt such rules, regulations, agreements and instruments as it deems
necessary to administer the Plan; (ii) interpret the terms of the Plan;
(iii) determine an employee’s eligibility under the Plan; (iv) determine whether
a Participant is to receive a Bonus Award under the Plan; (v) determine the
amount of any Bonus Award to a Participant; (vi) determine when a Bonus Award is
to be paid to a Participant; (vii) amend, suspend or terminate the Plan, without
notice; and (viii) take any and all other actions it deems necessary or
advisable for the proper administration of the Plan.

(b) Notification. A copy of this Plan shall be provided to each Participant upon
request. A Participant shall have no right to or interest in an Award unless and
until a Participant’s Award has been determined and paid to a Participant.

(c) Nature of the Plan. Whether to grant any Bonus Awards under this Plan, and
in what amounts, are under the Compensation Committee’s and management’s
discretion. Participation in this Plan is not intended, nor should it be
interpreted, to create any entitlement to participate in this or any future
incentive plans or to receive the same or similar incentive payments that may be
received under this Plan. No Participant should make any decision based on any
hope or expectation of receiving any incentive under this Plan. Nothing
contained in nor will any action under the Plan confer upon any individual any
right to continue in the employment of the Company and does not constitute any
contract or agreement of employment or interfere in any way with the right of
the Company to terminate any individual’s employment.

(d) Termination and Notification. The Company may at any time modify, terminate
or from time to time, suspend and, if suspended, may reinstate the provisions of
this Plan.

(e) Withholding Tax. As required by law, federal, state or local taxes that are
subject to the withholding of tax at the source shall be withheld by the Company
as necessary to satisfy such requirements.

(f) Award Limitations. Bonus Awards made under this Plan are not considered for
the purpose of calculating any extra benefits; any termination, severance,
redundancy, or end-of-service premium payments; other bonuses or long-service
awards; overtime premiums; pension or retirement benefits; or future base pay or
any other payment to be made by the Company to a Participant or former
Participant.

(g) All Rights Reserved. The Company expressly reserves all rights and control
over the Plan. Although the Company expects that the Plan will continue, the
Company may change, amend, or terminate any provisions of the Plan, or the Plan
itself, at any time, in its sole discretion.

(h) Unfunded Plan. Nothing contained in this plan will be deemed to require the
Company to deposit, invest or set aside amounts for the payment of any Bonus
Awards. Participation in the Plan does not give a Participant any ownership,
security, or other rights in any assets of the Company.

(i) Applicable Law. The Plan will be governed by and construed in accordance
with the laws of the State of Delaware.

(j) Validity. In the event any provision of the Plan is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Plan.

